        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 1 of 19




                         IN THE UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA


 JESSICA DEARDORFF, et al.,                                   CIVIL ACTION

        Plaintiffs,
                                                              NO. 19-2642-KSM
        v.

 CELLULAR SALES OF KNOXVILLE, INC.,
 et al.,

         Defendants.


                                        MEMORANDUM

MARSTON, J.                                                                   August 25, 2020

       Plaintiffs Jessica Deardorff and David Chapman, on behalf of themselves and all others

similarly situated, filed this class action lawsuit against Defendants Cellular Sales of Knoxville,

Inc. (CSOKI), Cellular Sales of Pennsylvania (CSPA), and Cellular Sales of North Carolina,

LLC (CSNC), alleging that Defendants failed to pay them proper overtime compensation, in

violation of the Fair Labor Standards Act (“FLSA”) and the respective Pennsylvania and North

Carolina statutes. (Doc. No. 33.) During their tenures as Cellular Sales employees, Deardorff

worked in Pennsylvania and Chapman worked in North Carolina. (Id. at ¶¶ 11, 15, 33–34.)

       In September 2019, CSPA moved to compel individual arbitration of Deardorff’s claims

and to dismiss or transfer Chapman’s and the opt-in Plaintiffs’ claims. (Doc. Nos. 12, 43.)

Shortly thereafter, in November 2019, CSOKI and CSNC moved to dismiss Plaintiffs’ claims for

lack of personal jurisdiction, or in the alternative, to compel individual arbitration or dismiss or

transfer Plaintiffs’ claims. (Doc. No. 65.) In doing so, Defendants CSOKI and CSNC argue that

personal jurisdiction over CSOKI is lacking because it is merely a passive holding company with

no connection to Plaintiffs, Plaintiffs’ employment, their claims, or Pennsylvania, and that
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 2 of 19




jurisdiction over CSNC is also improper. (Doc. Nos. 12, 43.) In response, Plaintiffs contend that

we have personal jurisdiction over CSOKI because, according to them, CSOKI is a party to

Plaintiffs’ employment contracts and is registered as a fictitious name in Pennsylvania. (Doc.

No. 77.) Plaintiffs also seek leave for the parties to engage in limited discovery, to the extent we

find that the evidence proffered is insufficient to state a prima facie case of personal jurisdiction

over CSOKI. (Id.)

       This Court held oral argument on August 4, 2020, during which both parties agreed that

we should decide the motion for personal jurisdiction before the motion to compel arbitration.

(Oral Argument Tr. at 13:25–14:24; 41:8–14.) The parties also agree that this Court does not

have personal jurisdiction over Cellular Sales of North Carolina. (See Doc. No. 65-1 at pp. 23–

28; Doc. No. 77 p. 5 n.1; Oral Argument Tr. at 36:11–37:4.) Therefore, we presently consider

whether we can exercise personal jurisdiction over CSOKI, and whether limited jurisdictional

discovery is appropriate.

       For the reasons discussed below, the Court dismisses CSNC as a defendant from this case

and grants Plaintiffs’ request for limited jurisdictional discovery, with modifications to the scope

of the specific requests.

                                                  I.

       Under Federal Rule of Civil Procedure 12(b)(2), a defendant may move to dismiss a

claim for lack of personal jurisdiction. Fed. R. Civ. P. 12(b)(2). “The burden of demonstrating

the facts that establish personal jurisdiction falls on the plaintiff,” Metcalfe v. Renaissance

Marine, Inc., 566 F.3d 324, 330 (3d Cir. 2009) (internal quotation marks and citations omitted),

and the plaintiff must do so with “‘reasonable particularity,’” Batista v. O’Jays, Inc., Civil

Action No. 18-0636, 2019 WL 400060, at *3 (E.D. Pa. Jan. 30, 2019) (quoting Mellon Bank



                                                  2
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 3 of 19




PSFS, Nat’l Ass’n v. Farino, 960 F.3d 1217, 1223 (3d Cir. 1992)). When a court does not hold

an evidentiary hearing, as is the case here, the plaintiff need only state a prima facie case of

personal jurisdiction. D’Jamoos ex rel. Estate of Weingeroff v. Pilatus Aircraft Ltd., 566 F.3d

94, 102 (3d Cir. 2009); Metcalfe, 566 F.3d at 330.

       In reviewing a Rule 12(b)(2) motion, “‘a court must accept all of the plaintiff’s

allegations as true and construe disputed facts in favor of the plaintiff.’” Lionti v. Dipna, Inc.,

Civil Action No. 17-01678, 2017 WL 2779576, at *1 (E.D. Pa. June 27, 2017) (quoting Pinker v.

Roche Holdings, Ltd., 292 F.3d 361, 368 (3d Cir. 2002)); see also Metcalfe, 566 F.3d at 330;

Toys “R” Us, Inc. v. Step Two, S.A., 318 F.3d 446, 457 (3d Cir. 2003). Nonetheless, “once a

defendant has raised a jurisdictional defense, the plaintiff must prove by affidavits or other

competent evidence that jurisdiction is proper.” Metcalfe, 566 F.3d at 330. In other words, to

establish that personal jurisdiction exists and survive a Rule 12(b)(2) motion to dismiss, a

plaintiff may not merely rely on the allegations in its complaint. See Liontl, 2017 WL 2779576,

at *1 (“The plaintiff may not rely on the bare pleadings alone in order to withstand a defendant’s

motion to dismiss for lack of personal jurisdiction; instead, the plaintiff must present competent

evidence, such as sworn affidavits, to support its jurisdictional allegations. The plaintiff must

respond to the defendant’s motion with actual proofs; affidavits which parrot and do no more

than restate the plaintiff’s allegations . . . do not end the inquiry.” (internal quotation marks and

citations omitted)); Pendergrass-Walker v. Guy M. Turner, Inc., Civil Action No. 16-5630, 2017

WL 2672634, at *3 (E.D. Pa. June 21, 2017) (“When a defendant raises the defense of the

court’s lack of personal jurisdiction, the plaintiff bears the burden of coming forward with

sufficient facts to establish that jurisdiction is proper. To meet this burden, a plaintiff may not

rest on mere allegations in the complaint, but must support the jurisdictional allegations with



                                                  3
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 4 of 19




affidavits or other competent evidence.” (internal quotation marks and citations omitted)); see

also Goodway Grp. v. Sklerov, Civil Action No. 18-0900, 2018 WL 3870132, at *3 (E.D. Pa.

Aug. 15, 2018); Gutierrez v. N. Am. Cerruti Corp., Civil Action No. 13-3012, 2014 WL

6969579, at *2 (E.D. Pa. Dec. 9, 2014); Yearwood v. Turner Constr. Co., Civil Action No. 09-

5945, 2011 WL 570003, at *2 (E.D. Pa. Feb. 15, 2011).

                                                  II.

       A district court may exercise personal jurisdiction over a non-resident defendant to the

extent permitted by the law of the state in which the court sits. O’Connor v. Sandy Lane Hotel

Co., 496 F.3d 312, 316 (3d Cir. 2007); see also Mellon Bank, 960 F.2d at 1221; Neff v. PKS

Holdings, Inc., No. 5:18-cv-1826, 2019 WL 3729568, at *3 (E.D. Pa. Aug. 8, 2019).

Pennsylvania’s long-arm statute authorizes courts to assert personal jurisdiction to the fullest

extent allowed under the United States Constitution. 42 Pa. Const. Stat. Ann. § 5322(b); see also

O’Connor, 496 F.3d at 316; D’Jamoos, 566 F.3d at 102. Under the Due Process Clause of the

Fourteenth Amendment, for a court to exercise personal jurisdiction over a non-resident

defendant, the defendant must “have certain minimum contacts with [the state] such that the

maintenance of the suit does not offend ‘traditional notions of fair play and substantial justice.’”

Int’l Shoe Co. v. State of Wash., Off. of Unemployment Compensation & Placement, 326 U.S.

310, 316 (1945) (citation omitted); see also O’Connor, 496 F.3d at 316 (“[I]n determining

whether personal jurisdiction exists, we ask whether, under the Due Process Clause, the

defendant has ‘certain minimum contacts with . . . [Pennsylvania] such that the maintenance of

the suit does not offend traditional notions of fair play and substantial justice.’” (citation

omitted)); D’Jamoos, 566 F.3d at 102 (same).

       There are two types of personal jurisdiction: general jurisdiction and specific



                                                   4
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 5 of 19




jurisdiction. O’Connor, 496 F.3d at 317. “A court has general jurisdiction over a foreign

corporation when that corporation has ‘continuous and systematic’ contacts with the forum state,

such that the corporation can be considered ‘at home’ in that state.” Key Ingredient Catering

LLC v. World Cup Packaging, Case No. 5:19-cv-01178, 2019 WL 3252948, at *2 (E.D. Pa. July

19, 2019) (citing Goodyear Dunlop Tires Operations, S.A. v. Brown, 564 U.S. 915, 919 (2011)).

As the inquiry is focused on whether a corporation is ‘at home’ in the forum state, the

corporation’s contacts with the state need not relate to the plaintiff’s cause of action. Metcalfe,

566 F.3d at 334. “The ‘paradigm’ forums in which a corporate defendant is ‘at home,’ . . . are

the corporation’s place of incorporation and its principal place of business.” Kurz v. Holiday

Hosp. Franchising, LLC, Civil Action No. 19-2129, 2019 WL 5068646, at *3 (E.D. Pa. Oct. 9,

2019) (citing Daimler AG v. Bauman, 571 U.S. 117, 137 (2014)). Although corporations may be

‘at home’ elsewhere in an “exceptional case,” see Daimler, 571 U.S. at 139 n.19, the Third

Circuit has recognized that there is a high bar to do so, see Chavez v. Dole Food Co., 836 F.3d

205, 223 (3d Cir. 2016) (“[I]t is incredibly difficult to establish general jurisdiction [over a

corporation] in a forum other than the place of incorporation or principal place of business.”).

        In contrast, specific jurisdiction exists where the claims arise from or relate to the

defendant’s contacts with the forum state. Kurz, 2019 WL 5068646, at *3. To determine

whether specific jurisdiction exists, courts in this Circuit consider whether (1) the defendant

“purposefully directed its activities at the forum”; (2) the litigation “arise[s] out of or relate[s] to

at least one of those activities”; and (3) if “the exercise of jurisdiction otherwise comports with

fair play and substantial justice.” O’Connor, 496 F.3d at 317 (internal quotation marks and

citations omitted); see also D’Jamoos, 566 F.3d at 102.

        “Jurisdictional analysis must be specific to each defendant. A plaintiff is required to



                                                   5
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 6 of 19




show that each defendant moving to dismiss has sufficient contacts with the forum state, even

when their corporate family collectively has the necessary contacts.” Neff, 2019 WL 3729568, at

*4 (citations omitted).

                                                  III.

        As noted above, the parties agree that this Court does not have personal jurisdiction over

Cellular Sales of North Carolina (see Doc. No. 65-1 at pp. 23–28; Doc. No. 77 p. 5 n.1; Oral

Argument Tr. at 36:11–37:4), and therefore we dismiss CSNC as a defendant from this case.

        As to CSOKI, however, Plaintiffs first argue in their opposition brief that “on the

pleadings, [they] have satisfied their burden to establish a prima facie showing of personal

jurisdiction.” (Doc. No. 77 at p. 2.) Even though we must construe Plaintiffs’ allegations as true

and disputed facts in Plaintiffs favor, we note (and Defendants aptly observe) that Plaintiffs did

not actually cite to any allegations in the Amended Complaint (or any other pleading, for that

matter) to support their contention that they have met their burden on the pleadings alone. It is

only in their sur-reply that Plaintiffs point out that they alleged that “[t]he PA [] [] Class

Representative[] . . . and the PA [] [] Class Members who worked for Defendants [inclusive of

CSOKI] were subjected to their policy and pattern or practice of failing to pay wages due in each

pay [period]” and that “Defendants’ practice and policy of not paying Sales Representatives’

overtime wages affects Plaintiffs Deardorff . . . and the FLSA Collective Members.” (Doc. No.

88 at p. 6 (citing Doc. No. 33 at ¶¶ 80, 81, 89).)

        In any event, by making such a claim, Plaintiffs reveal a failure to grasp the applicable

standard and a lack of understanding as to what their burden entails. See, e.g., Metcalfe, 566

F.3d at 330 (“[O]nce a defendant has raised a jurisdictional defense, the plaintiff must prove by

affidavits or other competent evidence that jurisdiction is proper.”); Time Share Vacation Club v.



                                                     6
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 7 of 19




Atlantic Resorts, Ltd., 735 F.2d 61, 66 n.9 (3d Cir. 1984) (“A Rule 12(b)(2) motion . . . is

inherently a matter which requires resolution of factual issues outside the pleadings, i.e., whether

in personam jurisdiction actually lies . . . [A]t no point may a plaintiff rely on bare pleadings

alone in order to withstand a defendant’s Rule 12(b)(2) motion to dismiss for lack of in personam

jurisdiction. Once the motion is made, plaintiff must respond with actual proofs, not mere

allegations.”); Goodway Grp., 2018 WL 3870132, at *3 (same); see also Metcalfe, 566 F.3d at

330 (“[T]he Metcalfes did not merely rest on their pleadings but rather submitted a sworn

affidavit and other documentary evidence in support of a finding of personal jurisdiction over

[the defendant].”). Plaintiffs also ignore the fact that here Defendants’ 12(b)(2) motion included

a lengthy Declaration by one of CSOKI’s officers, Pamela White (Doc. No. 65-3). See Kurz,

2019 WL 5068646, at *2 (“To counter opposing affidavits, plaintiffs may not repose upon their

pleadings in this manner. Rather, they must counter defendant’s affidavits with contrary

evidence[.]” (internal quotation marks and citations omitted)).

       Turning to the parties’ substantive arguments, Defendants claim that CSOKI lacks

sufficient minimum contacts with Pennsylvania to be subject to jurisdiction here. According to

Defendants, CSOKI is merely a passive holding company of various subsidiaries, including

CSPA, LLC:

       CSOKI is the holding company of various subsidiary companies (‘Cellular Sales
       Subsidiaries’), including CSNC, LLC and CSPA, LLC, which provide retail sales
       of Verizon Wireless services and related equipment and accessories (the
       ‘Business Operations’) in various states, including . . . Pennsylvania. CSOKI is
       incorporated in Tennessee and only serves as the holding company of its
       subsidiary companies. CSOKI does not conduct the Business Operations.

(Declaration of Pamela White, CFO of CSOKI, Doc. No. 65-3 at pp. 2–3, ¶ 4.) Ms. White also

avers that CSOKI did not employ Plaintiffs nor set their pay schedules. (See, e.g., id. at pp. 2–3,

¶ 2 (“CSOKI does not employ sales representatives.”); id. at p. 5, ¶¶ 28, 32 (“Plaintiff Jessica


                                                  7
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 8 of 19




Deardorff was employed by CSPA, LLC as a sales representative from May of 2017 to

December of 2017 . . . CSOKI was not involved in any way in Jessica Deardorff’s employment

with CSPA, LLC or any work that Jessica Deardorff performed as a sales representative. CSOKI

did not hire or supervise Deardorff, set her rate of pay or work schedule, dictate the terms of her

employment, pay her compensation, or terminate her employment.”).)

        Defendants assert that general jurisdiction is lacking because CSOKI is incorporated in

Tennessee, and it also maintains its principal place of business in Tennessee. (Doc. No. 65-1 at

pp. 29–31.) Plaintiffs appear to concede that we do not have general jurisdiction over CSOKI, as

their arguments focus exclusively on whether it is appropriate for us to exercise specific

jurisdiction over CSOKI. (See Doc. No. 77 at pp. 7–12; see also Doc. No. 88 (declining to

mention general jurisdiction and focusing on the specific jurisdiction three-pronged test).) We

find that, at this point, Plaintiffs have not argued or shown that this is an “exceptional” case

where general jurisdiction exists, given that CSOKI is not incorporated in Pennsylvania, nor does

it maintain a principal place of business here. See Daimler, 571 U.S. at 139 n.19; see also

Chavez, 836 F.3d at 223.

        Next, Defendants contend that specific jurisdiction is lacking because CSOKI is a passive

holding company with no connection to Pennsylvania or the parties in this case. (Doc. No. 65-1

at pp. 28–29.) Plaintiffs counter that they have met their burden of showing that specific

jurisdiction exists here because CSOKI has purposefully directed its business efforts at

Pennsylvania, pointing to Deardorff’s Dealer Compensation Agreement (DCA),1 which, they

argue, “bears the name of CSOKI as the contractual entity.” (Doc. No. 77. at p. 8; see also Oral


1
 Deardorff’s DCA bears the signature Jessica Cohen, which Defendants represent (and Plaintiffs do not
dispute) was Deardorff’s last name at the time she signed the agreement. (See, e.g., Doc. No. 12 at p. 10
n.2; Doc. No. 65-3 at p. 5, ¶ 29.)


                                                    8
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 9 of 19




Argument Tr. at 37:6–38:5 (“[B]ecause holding company or not, [CSOKI] signed the plaintiff

Deardorff’s DCA”); Doc. No. 88 at pp. 7–8 (“CSOKI is the only entity named in the DCA”).)

Plaintiffs also argue that the DCA “demonstrates CSOKI’s intent to engage job-seekers, like

Deardorff, in this forum’s workforce and purposefully enter into contractual employment

agreements with them in Pennsylvania.” (Doc. No. 77 at pp. 8–9.)

       Deardorff’s DCA reads: “The terms and conditions set forth in this DEALER

COMPENSATION AGREEMENT (this ‘Agreement’) apply to all sales representatives (each, a

‘Dealer’) employed by any subsidiary operating company (‘Cellular Sales’) of Cellular Sales of

Knoxville, Inc.” (Doc. No. 12-3 at p. 94 (emphasis added).) First, we note that the parties to the

contract are Cellular Sales and the Dealer (here, Deardorff), and the DCA defines Cellular Sales

as “any subsidiary operating company” of CSOKI, not as CSOKI itself. Second, CSOKI is not

mentioned elsewhere in the DCA, nor did it (or any other Cellular Sales entity) sign the DCA.

Rather, the remainder of the agreement refers only to the defined term Cellular Sales. Because

Cellular Sales is defined as “any subsidiary operating company” of CSOKI, we are unpersuaded

by Plaintiffs’ contentions that the DCA provides sufficient support for us to exercise specific

jurisdiction over CSOKI.

       Plaintiffs also argue that they have satisfied each of the three prongs of the specific

jurisdiction test. We do not agree. In their attempts to show that they have satisfied the first

prong of the specific jurisdiction test—that is, that CSOKI “purposefully directed” its business

activities at Pennsylvania—Plaintiffs claim that “CSOKI owns and controls the operation of

approximately 22 retail locations in Pennsylvania, employs hundreds of Pennsylvania residents,

and conducts business with countless Pennsylvania residents,” and that “CSOKI administered,

oversaw and directed the sale of retail products in this forum, on real property owned or



                                                 9
       Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 10 of 19




maintained by CSOKI in the forum.” (Doc. No. 77 at p. 9; see also id. at p. 10 (“CSOKI has . . .

entered into, renewed, and maintained contractual employment agreements with hundreds of

Cellular Sales employees who sell retail products and services in 22 locations across the state of

Pennsylvania”); Oral Argument Tr. at 37:6–38:5.) As to the second prong—that is, the

connection of Defendants’ business activities to the instant litigation—Plaintiffs allege that

CSOKI “creat[ed], direct[ed], implement[ed], and maint[ained] . . . the related employment

records, and oversaw . . . the administration of the challenged compensation policy, which

CSOKI commissioned in all of its Pennsylvania locations,” and that it “knowingly initiated . . .

binding contractual relationships with hundreds of individuals in Pennsylvania and directed the

implementation of the compensation policy Plaintiffs now challenge.” (Doc. No. 77 at p. 10.)

       But Plaintiffs do not cite any evidence to support these assertions. (See id. at pp. 9–10;

see also Oral Argument Tr. at 38:6–19 (conceding that Plaintiffs did not submit any affidavits).)

For example, nowhere in their response or sur-reply did Plaintiffs provide this Court with the

basis for its assertion that CSOKI owns and controls 22 retail operations across Pennsylvania

and, as a result, they cannot overcome Defendants’ averment, through Ms. White’s declaration,

that “CSOKI does not operate any offices, stores, or locations in Pennsylvania” (Doc. No. 65-3

at p. 2, ¶ 7.) See Kurz, 2019 WL 5068646, at *2; Katz v. DNC Servs. Corp., Civil Action No. 16-

5800, 2017 WL 5885672, at *2 (E.D. Pa. Nov. 29, 2017) (“Once the plaintiff’s allegations are

contradicted by opposing affidavit, [the plaintiff] must present similar evidence in support of

personal jurisdiction”). As another example, Plaintiffs did not offer any evidence showing that

CSOKI directed the implementation of the compensation policy at issue. Because Defendants

have raised a jurisdictional defense, merely relying on unsupported statements, without more, is

insufficient. See, e.g., Metcalfe, 566 F.3d at 330; Liontl, 2017 WL 2779576, at *1 (“The plaintiff



                                                 10
       Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 11 of 19




must respond to the defendant’s motion [to dismiss for lack of personal jurisdiction] with actual

proofs.”).

        One of the few pieces of evidence that Plaintiffs proffer is a search results page of the

Pennsylvania Department of State records, showing that an entity called Cellular Sales is

registered as a “fictitious name,” and that the corresponding address is the same as CSOKI’s

Knoxville, Tennessee headquarters. (Doc. No. 77-1, Ex. A.) Citing to Exhibit A and the

Pennsylvania jurisdictional statue, 42 Pa. Const. Stat. Ann. § 5301, Plaintiffs claim that CSOKI

“holds itself out as an entity registered to conduct business in Pennsylvania” and has “physically

entered the forum as a registered corporate entity.” (Doc. No. 77 at pp. 10–11.) In their reply,

Defendants produced the actual “Application for Registration of Fictitious Name” that was filed

with the Department of State, which, they argue, demonstrates that CSPA, not CSOKI, filed the

registration of the fictitious name “Cellular Sales.” (Doc. No. 81 at p. 10, 15–19, Ex. 1.) We are

required to construe all disputes of fact in Plaintiffs favor, but we note that even if CSOKI filed

the registration of the fictitious name, Plaintiffs have not cited a single case showing that

registration of a fictitious name constitutes registration of a foreign entity or that it authorizes

CSOKI to conduct business in this state.

        Plaintiffs also argue that “CSOKI’s web page . . . demonstrates that CSOKI engages

consumers through its website, including those accessing it from Pennsylvania, to ‘provid[e]’

‘products and/or services’ to Pennsylvania consumers.” (Doc. No. 88 at p. 11.) Notably,

Plaintiffs failed to cite any case law to support this contention. Further, Plaintiffs’ argument

misses the point: for specific jurisdiction to exist, this litigation must arise out of or relate to

those of CSOKI’s business activities that were directed at this forum (here, CSOKI’s website).

But Plaintiffs do not argue (and presumably cannot argue) that Deardorff’s FLSA and



                                                  11
       Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 12 of 19




Pennsylvania Minimum Wage Act (PMWA) claims arise out of or relate to CSOKI’s website.

At bottom, Deardorff’s FLSA and PMWA claims stem from her employment with the Cellular

Sales entities, and are entirely untethered from Internet sales or customers’ engagement with

CSOKI’s website. We also note that Deardorff fails to argue that she applied for her sales

position through the website, nor is there any other basis for us to find a nexus between her

claims and the website.

       Even if Deardorff’s claims were related to CSOKI’s website, the website alone would not

suffice to show that specific jurisdiction exists in this case. The opinion in Zippo Manufacturing

Co. v. Zippo Dot Com, Inc., 952 F. Supp. 1119 (W.D. Pa. 1997), is the “seminal authority

regarding personal jurisdiction based upon the operation of an Internet website.” Toys “R” Us,

Inc., 318 F.3d at 452; see also Law Sch. Admission Council, Inc. v. Tatro, 153 F. Supp. 3d 714,

720 (E.D. Pa. 2015). Under the analysis set forth in Zippo, courts consider where on a “sliding

scale of commercial interactivity” the website falls:

       At one end of the spectrum are situations where a defendant clearly does business
       over the Internet. If the defendant enters into contracts with residents of a foreign
       jurisdiction that involve knowing and repeated transmission of computer files
       over the Internet, personal jurisdiction is proper. At the opposite end are
       situations where a defendant has simply posted information on an Internet Web
       site which is accessible to users in foreign jurisdictions. A passive Web site that
       does little more than make information available to those who are interested in it
       is not grounds for the exercise of personal jurisdiction.

952 F. Supp. at 1124; see also Toys “R” Us, 318 F.3d at 452, 454 (“As Zippo and the Courts of

Appeals decisions indicate, the mere operation of a commercially interactive web site should not

subject the operator to jurisdiction anywhere in the world. Rather, there must be evidence that

the defendant ‘purposefully availed’ itself of conducting activity in the forum state, by directly

targeting its web site to the state, knowingly interacting with residents of the forum state via its

web site, or through sufficient related contacts.”); Utz Quality Foods, LLC v. Dirty South BBQ


                                                 12
       Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 13 of 19




Co., Civil Action No. 20-1146, 2020 WL 4334903, at *3 (E.D. Pa. July 28, 2020) (“[T]here must

be ‘something more’ beyond [the defendant’s] website simply allowing product sales into

Pennsylvania to show that [the defendant] purposefully directed its activities at Pennsylvania.”).

       In Ackourey v. Sonellas Custom Tailors, the Third Circuit found that the “level of

interactivity and commercial nature of [the defendants’] website was minimal,” where the

website listed a travel schedule and only allowed potential customers to email requests for

appointments and it did not allow customers to place orders, make payments, or engage in any

business transactions. 573 F. App’x 208, 212 (3d Cir. 2014). The Third Circuit explained that

the “low degree of commercial activity render[ed] Defendants’ website essentially passive,” and

affirmed the district court’s holding that the plaintiff failed to meet his burden of showing

personal jurisdiction existed. Id. at 212–13. In addition, the court noted that even if the ability to

schedule appointments on the website was sufficiently interactive under Zippo, the plaintiff

failed to provide any evidence that Pennsylvania residents used the website to schedule

appointments. Id. at 212.

       The same analysis applies with equal force here. A review of the website

www.cellularsales.com shows that the level of interactivity and commercial nature of the website

is minimal. By way of example, when a user scrolls through the various products listed on the

Products page of the website, the user cannot purchase the product directly through the Cellular

Sales website; rather, the user is directed to input his or her zip code to “Find a Store” nearby

through which to purchase the product. Alternatively, if the user clicks the “Shop Verizon”

button, he or she is taken to Verizon’s own website and may purchase the product that way. The

results are similar upon our review of the Plan and Deals pages. As in Ackourey, the website is

“essentially passive.” And even if the requisite level of interactivity was met, Plaintiffs have



                                                 13
       Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 14 of 19




provided no evidence indicating that Deardorff and other Pennsylvania residents used the

website to view products or plans and to find stores at which to purchase those products.2

                                                  IV.

        Because we find that Plaintiffs have not satisfied their burden of showing, by competent

evidence, that we may exercise personal jurisdiction over CSOKI, we now turn to their request

for jurisdictional discovery.

        The Third Circuit has instructed that if “the plaintiff’s claim is not clearly frivolous as to

the basis for personal jurisdiction, the district court should ordinarily allow discovery on

jurisdiction in order to aid the plaintiff in discharging that burden.” Metcalfe, 566 F.3d at 336;

see also Shuker v. Smith & Nephew, PLC, 885 F.3d 760, 781 (3d Cir. 2018) (holding that the

parties should be permitted to engage in limited jurisdictional discovery, “which we ordinarily

allow when a plaintiff’s claim to personal jurisdiction is not clearly frivolous” (internal quotation

marks and citations omitted)); Toys “R” Us, 318 F.3d at 456 (“[C]ourts are to assist the plaintiff

by allowing jurisdictional discovery unless the plaintiff’s claim is clearly frivolous. If a plaintiff

presents factual allegations that suggest with reasonable particularity the possible existence of

the requisite contacts between the party and the forum state, the plaintiff’s right to jurisdictional

discovery should be sustained.” (internal quotation marks and citations omitted)). Jurisdictional

discovery is “particularly appropriate” where, as here, the defendant is a corporation. Metcalfe,

566 F.3d at 336 (holding that the plaintiffs ought to have the opportunity to conduct personal

discovery, where the plaintiffs’ claim was not frivolous and they were “faced with the difficult



2
  The website also has a Careers page, through which a user can directly apply for a position in
Pennsylvania by entering in a Pennsylvania zip code and clicking the “Apply” button. But again,
Plaintiffs do not argue that Deardorff or other Cellular Sales employees applied for their sales
representative positions through the website.


                                                   14
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 15 of 19




task of trying to establish personal jurisdiction over a corporation”).

        Here, viewing all the facts in Plaintiffs’ favor and mindful of Metcalfe, this Court will

permit Plaintiffs to conduct jurisdictional discovery. First, at least one court in this District has

permitted jurisdictional discovery where the plaintiffs provided evidence that the defendant may

have a fictitious name registration in Pennsylvania. See Sowonski v. Amtrak, No. Civ. A. 98-

6390, 1999 WL 431100, at *3 (E.D. Pa. June 23, 1999) (allowing jurisdictional discovery before

providing a final ruling on the defendant’s motion to dismiss for lack of personal jurisdiction).3

        Second, Plaintiffs contend that we may have jurisdiction over CSOKI on an alter ego

theory of liability (see Doc. No. 88 at p. 11 n.3), and we find that Plaintiffs’ evidence in the

record raises at least the possibility of personal jurisdiction over CSOKI based on an alter ego

theory. See Shuker, 885 F.3d at 781 (“[T]he alter ego theory . . . instructs that, if a subsidiary is

merely the agent of a parent corporation, or if the parent corporation otherwise ‘controls’ the

subsidiary, then personal jurisdiction exists over the parent whenever personal jurisdiction

(whether general or specific) exists over the subsidiary” (citations omitted)); Lutz v. Rakuten,

Inc., 376 F. Supp. 3d 455, 470 (E.D. Pa. 2019) (“A court exercises personal jurisdiction over a

parent corporation through its personal jurisdiction over a subsidiary by way of the alter ego

theory.”). In determining whether a subsidiary is the alter ego of the parent, courts often

consider a number of factors, including, among others, ownership of all or most of the stock of

the related corporation, commonality of officers or directors between the two corporations, and

use of a common marketing image, trademark, or logo. See id. at 471; In re Chocolate

Confectionary Antitrust Litig., 674 F. Supp. 2d 580, 598 (M.D. Pa. 2009); see also CALA


3
  We note that although Defendants provided evidence showing that the application at issue for the
registration of the fictitious name was made by CSPA, and not CSOKI, we are constrained, at this
juncture, to consider all disputed facts in Plaintiffs favor.


                                                   15
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 16 of 19




Diamonds, LLC v. HRA Grp. Holdings, Civil Action No. 17-cv-1136, 2017 WL 4222886, at *8

(E.D. Pa. Sept. 22, 2017) (finding that a defendant’s declaration, “stating that he is the Group

Executive for HRA Group, HRA USA, and Crossworks,” provided “a strong indication that

Crossworks is merely an alter ego of HRA Group”).

        In Shuker v. Smith & Nephew, the Third Circuit held that the plaintiffs were entitled

jurisdictional discovery to explore their alter ego theory of general personal jurisdiction, where

the subsidiary was indisputably subject to the court’s general jurisdiction. 885 F.3d at 780–81.

In so ruling, the Third Circuit explained that the plaintiffs’ allegations, taken as true, “paint[ed] a

plausible picture of control by [the parent] over the [subsidiary]” but also noted that the

declarations of executives of the parent and subsidiary contradicted many of those allegations.

Id. at 781. The Third Circuit reasoned: “Because the executives’ declarations create a factual

dispute regarding the basis for personal jurisdiction over [the parent], it is appropriate here to

allow the parties and the District Court to ‘revisit’ the factual issues by means of limited

jurisdictional discovery.” Id. at 781–82.

        Here, although Defendants submit that that “CSPA is a self-governing company with an

independent board of directors” and that “CSOKI does not exercise control over CSPA, LLC,

and both companies operate as separate and distinct entities” (see Doc. No. 65-3 at p. 2, ¶ 7), Ms.

White’s declaration also provides some support for at least two of the alter ego factors. For

example, Ms. White avers that she is the President, Treasurer, and Secretary of Cellular Sales

Subsidiaries, including CSPA, and also serves as the Chief Financial Officer, Vice President, and

Secretary of CSOKI (see id. at p. 2, ¶ 2), showing at least some overlap in the officers between

the companies.4 Likewise, Plaintiffs assert that Ms. White (formerly Pamela Kimball) was


4
 Contrary to Plaintiffs’ assertion in their sur-reply (see Doc. No. 88 at p. 9), Defendants do represent in
Ms. White’s declaration that CSOKI and CSPA “do not maintain the same managers, employees or bank

                                                    16
        Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 17 of 19




CSOKI’s registered agent at the same time that she served as President of CSPA. (See Doc. No.

88 at pp. 1156–57, Ex. C; Doc. No. 77-2, Ex. B; Doc. No. 65-3 at p. 2, ¶ 2; see also Doc. No. 33

at ¶ 19; Doc. No. 88 at p. 9.) In her declaration, Ms. White also submits that “CSOKI is the

owner and sole member of CSPA.” (Id. at p. 2, ¶ 6.) Further, Plaintiffs note that a Notice of

Amendments (Doc. No. 65-3, p. 110, Ex. B-7) that Defendants aver “was issued and distributed

to existing sales representatives on April 10, 2015” and was incorporated into the April 10, 2015

version of DCA (Doc. No. 65-1 at p. 5, ¶ 25) bears the same “Cellular Sales” insignia used on

CSOKI’s website and is located on the building registered to CSOKI in Knoxville, Tennessee.

(Doc. No. 88 at p. 10.)5 In their opposition, Plaintiffs also point out that it appears that CSPA

operates under the “fictitious name” of an entity called Cellular Sales, which shares the same

Knoxville, Tennessee address as CSOKI. (Doc. No. 77 at p. 11 n.3.) Also, during oral

argument, Plaintiffs suggested that the entities may be using their names interchangeably. (Oral

Argument Tr. at 38:16–39:4.)

        Plaintiffs could have presented more evidence from the named Plaintiffs as to their

alleged contacts with CSOKI or its employees, yet taken together, Plaintiffs’ claim that we may

exercise personal jurisdiction over CSOKI is not clearly frivolous. As Plaintiffs have the burden

to establish personal jurisdiction, we will allow jurisdictional discovery.

        We will, however, limit the scope of the jurisdictional discovery, as Plaintiffs’ discovery

requests are not confined to Pennsylvania—the only state we are concerned with for



accounts” (see Doc. No. 65-3 at p. 2, ¶ 7).
5
  That being said, we note that Plaintiffs do not specifically allege that Deardorff or other Pennsylvania
plaintiffs received this notice of amendment. Indeed, Plaintiffs allege that Deardorff did not begin
working for the Cellular Sales entities until May 2017 (Doc. No. 33 at ¶ 11), and the evidence indicates
that Deardorff would have signed the version of the DCA that went into effect on June 1, 2016, since she
signed her DCA on May 15, 2017 (see Doc. No. 12-3 at p. 2, ¶¶ 11–13, 16–17.)


                                                    17
         Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 18 of 19




jurisdictional purposes—nor do they necessarily even relate to Plaintiffs’ claims. See Shuker,

885 F.3d at 781 n.20 (“We note that jurisdictional discovery ‘is not a license for the parties to

engage in a fishing expedition’ and that the District Court should take care to circumscribe the

scope of discovery . . . to only the factual questions necessary to determine its jurisdiction.’”

(citation omitted)).

         Plaintiffs seek discovery in the following categories of information:

         1) records of all states in which CSOKI or its agents are registered and conduct
            business, either under the names [sic] Cellular Sales of Knoxville, or other names;

         2) CSOKI’s corporate structure to discern where individuals or divisions tasked with
            creation, implementation and oversight of the challenged policies sit and conduct
            operations in this forum; and

         3) a detailed summary of any and all advertising, marketing or business communications
            sent to the forum state at CSOKI’s direction.

(Doc. No. 77 at pp. 12–13 (emphasis added).)

         We will permit discovery as to the second request as it stands. However, we will modify

the scope of the first request, as follows, so that it is targeted at the forum state: Plaintiffs may

seek discovery of any records showing that CSOKI or its agents are registered in Pennsylvania

and conduct business in the state, either under the name Cellular Sales of Knoxville, or other

names.

         As to the third request, as Defendants correctly note, Plaintiffs’ proposal “would grant

Plaintiffs discovery as to every single business communication ever directed by CSOKI towards

the Commonwealth, regardless of the relevance of any such contacts to this suit.” (Doc. No. 81

at pp. 11–12.) We agree. Plaintiffs have not shown how Plaintiffs’ FLSA and PMWA claims

could arise out of or be related to “any and all advertising, marketing or business communication

sent to the forum state at CSOKI’s direction.” We understand Plaintiffs’ argument that



                                                  18
       Case 2:19-cv-02642-KSM Document 133 Filed 08/25/20 Page 19 of 19




marketing communications may bear on one or more of the alter ego factors (namely, whether

there is a “unified marketing image” or that the “parent uses the subsidiary as a marketing

division,” see In re Chocolate Confectionary Antitrust Litig., 674 F. Supp. 2d at 589) but we find

the third request to be overbroad as worded and, accordingly, we deny it.

       Plaintiffs may serve requests for production of documents and interrogatories directed at

the subjects discussed above within fourteen (14) days of entry of our order. Defendants shall

respond to such requests within 28 days of service. In addition to written discovery, Plaintiffs

may take the deposition of Pamela White, and may conduct one Federal Rule of Civil Procedure

30(b)(6) deposition of CSOKI, all of which must be directly related to personal jurisdiction.

Plaintiffs shall file a supplemental brief no later than October 26, 2020. Any reply is due by

November 9, 2020. If Plaintiffs fail to file a supplemental brief, this Court will grant CSOKI’s

motion to dismiss for lack of personal jurisdiction.

                                                V.

       For the foregoing reasons, we dismiss CSNC as a defendant and defer ruling on the

remainder of Defendants’ motion to dismiss for lack of personal jurisdiction (Doc. No. 65) until

after jurisdictional discovery.

       An appropriate order follows.




                                                19
